Name: Commission Regulation (EEC) No 286/85 of 1 February 1985 amending for the first time Regulation (EEC) No 1864/84 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/ 10 Official Journal of the European Communities 2. 2 . 85 COMMISSION REGULATION (EEC) No 286/85 of 1 February 1985 amending for the first time Regulation (EEC) No 1864/84 fixing countervailing charges on seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1 864/84 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4), requires that these charges be amended ; Article 1 \ The Annex to Regulation (EEC) No 1864/84 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1985 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 22 . 6 . 1983, p. 23 . 0 OJ No L 172, 30 . 6 . 1984, p. 69 . H OJ No L 175, 2. 8 . 1972, p. 49 . 2. 2 . 85 Official Journal of the European Communities No L 30/ 11 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : II| A. Hybrid for sowing : l I. Double hybrids and top cross Il hybrids 4,3 Hungary I 28,4 Romania 28,4 Other countries (2) II . Three cross hybrids 2,0 Yugoslavia \ 18,6 Hungary 18,6 Other countries (3) III . Single hybrids 46,2 Spain 78,2 Romania l 78,9 Austria 113,0 Hungary \ 113,0 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value. (2) With the exception of Spain, USA, Canada, Yougoslavia and Austria . (3) With the exception of Canada, Spain, USA, Chile, J^pan, Austria and Romania . (4) With the exception of the USA, Canada, Bulgaria and Yugoslavia .